Pillsbury, P. J. Suit brought upon a promissory note, and default entered upon following return of service: State of Illinois, 1 Williamson County,’ j ss" I have duly served the within, by reading the same to the within named, F. M. Ward, A. Luke Palls and George Palls, as I am therein commanded. James H. DmsrcAir, Sheriff, By W. W. Tippy, Deputy. The defendants below sued out a writ of error to reverse the judgment entered upon such default, and upon the record being certified to this court, assigned for error the action of the court in defaulting the defendants and rendering judgment against them upon the return of the sheriff as above. The point made is, that it does not appear from the return when the service was made upon the defendants, there being no date of service in the return. This cause was continued at the last term of this court to give the plaintiff an opportunity to apply to the court below for leave to the sheriff to amend his return in the particular complained of, and, as appears by a supplemental record filed herein, such leave was granted by the court below after notice to defendants, the return amended and certified to this court, from which amended return it appears that each of the defendants was served more than ten days before the first day of the term at which the default was entered and judgment rendered. This obviates the error assigned, and the judgment will be affirmed. As there was error in the record until the amendment was made all the costs in this court up to and including the date of filing the amended record will be taxed to defendants in error. Judgment affirmed.